DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of tent 10861216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 25-49 are allowable.
The following is an examiner’s statement of reasons for allowance: 

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 25, Lehtinen teaches, a graphics processing apparatus (Fig. 2, PPU) comprising:
a BVH comprising a plurality of BVH nodes; ([0046] and [0061] and Fig.1G uses BVH to perform rendering. “[0046] The process of generating compression block 150 ray-tracing systems that implement a bounding volume hierarchy (BVH) tree, triangles are organized according to spatial locality.” [0061] In one embodiment, processing unit 198 is configured to perform graphics rendering based on ray-tracing of scene data comprising triangles that are organized within a BVH. Any BVH has a root node and a plurality of child nodes,)
traversal/intersection circuitry (TTU 395 in Fig.3 which is a part of GPC of PPU 200 of Fig. 2) to traverse one or more rays through the BVH and determine intersections with the set of input primitives; ([0091-0092] discloses TTU 395 in Fig.3 which is a part of GPC of PPU 200 of Fig. 2 determines intersection of ray with BVH using the uncompressed 32 bit floating point coordinates. “[0092] For example, one type of tree traversal operation for which the TTU 395 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. In another example, the query data structure may specify the six planes of an axis-aligned bounding box using six 32-bit floating point coordinates.”)
Lehtinen doesn’t expressly teach, bounding volume hierarchy (BVH) construction circuitry to build a BVH based on a set of input primitives, BVH nodes grouped in to a plurality of compression blocks based, at least in part, on spatial locality between the plurality of BVH nodes, each of the plurality of compression blocks fit in a different cache line.
However, Ernst teaches, bounding volume hierarchy (BVH) construction circuitry to build a BVH based on a set of input primitives, the BVH further comprising a root node and a plurality of child notes ([0019] and Fig. 1 generates a BVH based on set of uncompressed coordinates/nodes. And the BVH has root nodes and child notes. [0060] indicates the overall process is implemented in hardware (BVH construction circuitry)).
Lehtinen and Ernst are analogous as they are from the field of computer graphics.
Therefore it would have been obvious for an ordinary skilled person to have modified Lehtinen to have included a BVH creation circuitry as taught by Ernst that creates a BVH for the purpose of reducing dependency of importing BVH from other sources. 
the combination of best available prior arts (Lehtinen et al. (US Patent Publication: 2016/0071234, “Lehtinen”) In view of Ernst et al. (US Patent Publication: 2011/0080403, “Ernst”) and Yamada et al. (US Patent Publication: 2003/0033482, “Yamada”) fails to expressly teach the limitation, “wherein the traversal/intersection circuitry is to traverse the one or more rays through every BVH nodes of a first compression block before traversing the one or more rays through BVH nodes of a different compression block.”

Therefore claim 25 is allowed.

Independent claim 38 is also allowable based on the reason stated above for claim 25.
Dependent claims 26-37 and 39-49 are also allowable based on dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616